Case 19-16654-elf   Doc 56   Filed 10/09/20 Entered 10/09/20 11:55:47   Desc Main
                             Document      Page 1 of 2




                 IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:       LATISHA DEVEAUX         :      CHAPTER 13
                                     :
                                     :
             DEBTOR                  :      Bankruptcy No. 19-16654

    MOTION TO ABATE PAYMENTS AND MODIFY PLAN POST-CONFIRMATION

        LATISHA DEVEAUX, through her attorney, Zachary Perlick,

Esquire, hereby moves for an Amendment of her Chapter 13 Plan

Post-Confirmation, and sets forth in support thereof the

following:

        1.   Debtor filed a Chapter 13 Petition on

October 24, 2019; the Chapter 13 plan was confirmed on June 2,

2020.

        2.   Debtor lost income and fell behind in her payments to

the trustee and mortgagee.         Debtor’s daughter was ill and

diagnosed with COVID-19 on April 25, 2020.             She was unable to

contribute to the household income.

        3.   Debtor will cure the post-petition amounts due to the

Trustee over the remainder of the Plan as called for in the

Modified Plan which is being filed concurrently with this

Motion.

        4.   Debtor’s confirmed plan required payments of $402.00

each month for 54 months (months 7-60).            Debtor’s Modified

Chapter 13 Plan requires payments of $50.00 each month for the

next 4 months followed by payments of $470.00 for 45 months.
Case 19-16654-elf   Doc 56   Filed 10/09/20 Entered 10/09/20 11:55:47   Desc Main
                             Document      Page 2 of 2




     Wherefore, Debtor requests that her Motion to Abate Plan

Payments and Motion to Amend Plan Post-Confirmation be Granted.


                                     Respectfully submitted,


                                       /Zachary Perlick/
                                     ZACHARY PERLICK, ESQUIRE
                                     1420 Walnut Street, Suite 718
                                     Philadelphia, PA 19102
                                     (215) 569-2922
